UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1987



ABIY AEMIRO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-509-117)


Submitted:   March 25, 2005                 Decided:   April 13, 2005


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Riverdale, Maryland, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Richard M. Evans, Assistant Director, Jeffrey J.
Bernstein, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Abiy Aemiro, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying his motion to reopen its previous order dismissing his

appeal from the immigration judge’s denial of asylum, withholding

of removal, and protection under the Convention Against Torture.

            We review the denial of a motion to reopen for abuse of

discretion.   8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S.

314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).    The denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening   and   the   applicable   regulations   disfavor   motions   to

reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

            A motion to reopen “shall state the new facts that will

be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1) (2004).       “A motion to reopen proceedings

shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could

not have been discovered or presented at the former hearing.”           Id.

We have reviewed the administrative record, the immigration judge’s

decision, and the Board’s orders and find no abuse of discretion.

Accordingly, we deny the petition for review.




                                 - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                  PETITION DENIED




                              - 3 -